



EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of March 12, 2008,


Between:



 
(1)
China Architectural Engineering, Inc. (CAE) a company incorporated in the USA
whose office is at Unit B, 63/17, Bank of China Tower, 1 Garden Road, Hong Kong
(the “Company”), and




 
(2)
Charles John Anderson whose address is located in Tampa Florida, USA (the
“Employee”).



It is agreed as follows:


Definitions:


In this agreement the following expressions shall have the following meanings:


“Business” means all and any business, trade or other commercial activities of
the Company or any Group Company;


“Board” means the Board of Directors of the Company or a duly authorized
committee of the Board of Directors;


“Confidential Information” means all and any information, knowledge or data
(whether or not recorded in documentary form or on computer disk or tape) not
generally known or available to the public which Employee may have learned,
discovered, developed, conceived, originated or prepared during or as a result
of the Employment relating to the operations, business methods, corporate plans,
management systems, finances, new business opportunities, products, services,
technology, customers, clients, policies, procedures, accounts, personnel,
techniques, concepts, or research and development projects, of the Company or
any Group Company and any and all trade secrets, secret formulae, process,
inventions, designs, know-how, discoveries, technical specifications, and other
technical information
relating to the creation, production or supply of any past, present or future
product or service of the Company or any Group Company;


“Employment” means the Employees employment in accordance with the terms and
conditions of this Agreement;


“Group Company” means the Company and any company which is a direct or indirect
subsidiary of the Company from time to time;


“Termination Date” means the date on which the Employment is terminated
howsoever caused.


--------------------------------------------------------------------------------



 
TERM AND APPOINTMENT


According to the terms of this Agreement, the Employee shall be appointed as the
President of “CAE Building Systems, Inc. (U.S.A.)”, a subsidiary company to be
incorporated in and according to the laws of the United States of America upon
the execution of this Agreement.


Subject to the terms of this Agreement, employment shall commence on March 3,
2008, and shall continue for a period of five (5) years from such date unless or
until terminated by either party according to the terms of this Agreement.
Thereafter, this Agreement shall automatically be renewed for successive
one-year terms for a period of three (3) years unless either party shall give
the other no less than one hundred eighty (180) days prior written notice of
intent not to renew this Agreement.


Employee shall bear his individual income tax by himself according to the
applicable law and shall be responsible to properly report his personal income
tax to his country or place of residency. Notwithstanding the Employee's
reporting and payment obligations with respect to income taxes, Employee agrees
that the Company or Group Company is entitled to withhold the tax according to
applicable law.


DUTIES


During the Employment the Employee will:


Devote his best efforts, energies, skills and attention on a full-time basis to
the business and affairs of the Company and Group Company;


Faithfully and diligently perform all such duties and exercise all such powers
that are commensurate with Employee's position and as are lawfully and properly
assigned to him from time to time by the Chief Executive Officer or the Board,
whether such duties or powers relate to the Company or any other Group Company;


Comply with all directions lawfully and properly given to him by the Chief
Executive Officer or the Board as they may from time to time deem in the best
interest of the Company;


Devote the whole of his time, attention and abilities to the business of the
Company or any other Group Company for which he is required to perform duties
and shall not without the Company's prior written consent, be directly or
indirectly engaged in any other business activity, trade or occupation;


Promptly provide the Company with all such information as it may require in
connection with the business or affairs of the Company and of any other Group
Company for which he is required to perform duties;


Comply with any and all governmental laws, regulations, and policies in
connection with his actions as an employee of the Company and conduct himself in
accordance with the highest business standards as are reasonably and customarily
expected of such position; and

2

--------------------------------------------------------------------------------


 
Fully cooperate and participate in any investigation conducted by the
Company relating to its interests or as may be required by applicable law.


The Employee shall be required to work during the Company's normal business
hours together with such additional hours as are required in the proper
performance of his duties. The Employee acknowledges that he has no entitlement
to additional remuneration for any hours worked in excess of the Company's
normal business hours.


The Employee's normal place of business will be located in the United States of
America and the Employee acknowledges and accepts that the proper execution of
his duties will include domestic and international travel.


COMPENSATION


Base Salary:


The Employee's base salary shall be one-hundred-ninety-thousand U.S. dollars
($190,000) per annum payable in regular installments in accordance with the
customary payroll practices of the Company and subject to all legally required
deductions and withholdings. Employee's base salary shall be reviewed by the
Company's Compensation Committee annually in a manner that is consistent with
the Company's compensation policy. The base salary may be increased from time to
time by the Compensation Committee in its absolute discretion, the determination
of which shall be based upon such standards, guidelines and factual
circumstances as the Compensation Committee deems relevant.


Medical Health Insurance:


The Company acknowledges that the Employee has procured an Insurance Policy,
which is currently in existence and operational. The Employee shall be fully
reimbursed on a monthly basis for the entire costs of a comprehensive Medical
Health Care Insurance policy including coverage for the Employee and his Spouse.
The Employee shall have sole discretion for the selection of the Health Care
Insurance policy, provided that insurance coverage and the premium attached
thereto subject to standard adjustments in costs by the insurer, is commensurate
to that which is in operation at time of employment. The Employee shall present
a monthly expense statement for the costs of the policy and the Company shall
reimburse the full amount as expenditure.


Vehicle:


The Employee shall be fully reimbursed on a monthly basis for the entire costs
of a motor-vehicle including the cost of the vehicle, insurance, maintenance and
operational expenses. The company shall pay the Employee a monthly allowance
amount of one-thousand dollars U.S. ($1,000.00) for vehicle payment and
insurance and reimburse other operational costs as presented in accordance with
expense reimbursement as stated herein.

3

--------------------------------------------------------------------------------


 

Commission:


The Employee shall be paid a commission on all cash received by the Company on
all sales of the Company or Group Company's goods or services made pursuant to
contracts originated primarily as the result of the efforts of the Employee
during the term hereof (“Employee Sales”). The commission amount shall be
calculated and paid as follows:


The Employee shall be paid a cash payment in US dollars an amount equal to
one-half percent (0.50%) of Employee Sales up to Twenty-million dollars U.S.
($20,000,000) per annum. Thereafter, with the commission rate adjusted to
one-quarter percent (0.25 %) for Employee Sales in excess of Twenty-million
dollars U.S. ($20,000,000) per annum.


The Company’s payment of commissions to Employee for the Employee Sales shall
occur in three payments as follows:


(i) the first payment (the “First Payment”) shall consist of 50% of the total
commissions for a contract and shall occur once the Company receives the first
payment from the customer under such contract, provided that, however, the First
Payment on each contract for the Employee Sales shall not exceed a total of U.S.
($100,000) ;


(ii) the second payment shall consist of 80% of total commissions, on a
cumulative basis, of a such contract, including any amounts paid in the First
Payment for such contract, and shall occur once the Company receives payment of
at least 50% of the total payments due under such contract; and


(iii) the third and final payment shall consist of the remaining 20% of the
total commissions for such contract and shall occur once the Company receives
the last payment from the customer as required under such contract.


In addition to the foregoing, the Employee shall be issued shares of the Company
Stock at the end of each fiscal year, which will be valued at the share price at
closing of 31' December each year and at a total amount equivalent to 2 times
the commission entitled to and received by the Employee during that fiscal year
up to a limit of Fifty (50) Million dollars ($50,000,000) of Employee Sales per
annum.


All stock issued in relation to commission payments shall have a twelve-month
lock-up period and shall have no expiration date.


Vacation


The Employee shall be entitled to fifteen (15) working days paid vacation per
calendar year during his Employment to be taken at time or times convenient to
the Company. The right to vacation time shall accrue pro rata during each
calendar year of Employment and shall not accrue in excess of fifteen days in
any calendar year. Vacation time not used in a calendar year shall not be
carried over from year to year and will be forfeited. No payment shall be made
for vacation not taken. Upon termination of the Employment the Employee shall be
entitled to payment in lieu of accrued but untaken vacation not including any
forfeited vacation.

4

--------------------------------------------------------------------------------


 
Bonus:


The Company at the sole discretion of the Chief Executive Officer or Board may
from time to time pay the Employee bonuses in the form of cash and or company
stock as reward for the Employees individual performance and the Performance of
the Company.


Holidays and Sick Days:


The Employee shall be paid for all standard Holidays observed in the country of
his domicile. The Employee shall be paid up to ten (10) sick days per year for
time-off required due to illness or injury. The Company may at the discretion of
the Chief Executive Officer or Board pay the Employee for additional time-off
required as a result of illness or incapacitation due to illness or injury.


Reimbursement for Company Business Expenses:


The Employee shall be reimbursed for all reasonable and necessary business
expenses incurred by the Employee in connection with the performance of the
Employees duties. Reimbursement shall be made in accordance with the Company's
policy and procedures upon presentation of itemized statements of such business
expenses in such detail as the Company may reasonably require consistent with
applicable Company policy. In order to facilitate the Company's prompt
reimbursement of the Employee's business related expenses as well as the prompt
reimbursement of other Employees under the direct control and supervision of the
Employee, the Company shall 
provide the Employee a cash advance from which the Employee shall pay applicable
expenses and be responsible for the accurate accounting of said funds. At the
earliest possible date, the Company shall provide the Employee with Company
credit card(s) to be used in the course of carrying-out company business.


INTELLECTUAL PROPERTY


The Employee shall disclose full details of any inventions, designs, know-how,
or discoveries, whether register able or not, or whether patentable or a
copyright work (“Inventions”) in confidence to the Company and shall regard
himself in relation thereto as a trustee for the Company.


All intellectual property rights in such Inventions shall vest absolutely in the
Company which shall be entitled, so far as the law permits, to the exclusive use
thereof.


Notwithstanding anything stated herein, the Employee shall assign to the Company
the copyright (by way of assignment of copyright) and other intellectual
property rights, if any, in respect of all 
works written, originated, conceived or made by the Employee (except only those
works written, originated, conceived or made by the Employee wholly outside his
normal working hours hereunder and wholly unconnected with the Employment)
during the continuance of the Employment.


The Employee agrees that during or after the termination of his Employment he
will execute such deeds or documents and cooperate in all such acts and things
as the Company may deem necessary or desirable to substantiate the Company's
rights in respect of the Inventions and other intellectual property rights
referred to herein including for the purpose of obtaining letters patent or
other privileges in all such countries as the Company may require.

5

--------------------------------------------------------------------------------


 
TERMINATION


Either party may terminate the Employment by providing the other party one
hundred twenty days (120 days) written notice. The Company may, in its sole
discretion, also terminate the Employment immediately without prior written
notice by making a payment of the base salary and all other compensation and
expense amounts due Employee in lieu of prior written notice.


Notwithstanding the foregoing, at any time during the Employment the Company may
also terminate the Employment immediately and with no liability to make further
payment to the Employee (other than in respect of amounts accrued) for serious
misconduct including without limitation, if the Employee;


Commits any serious or repeated breach of any of his obligations under this
Agreement or his Employment;


Is guilty of serious misconduct which, in the Board's reasonable opinion, has
damaged or may damage the business or affairs of the Company or Group Company;


Is guilty of conduct which, in the Board's reasonable opinion, brings or is
likely to bring himself, the Company or Group Company into disrepute;


Is charged with a criminal offense (other than a road traffic offense not
subject to a custodial sentence);


Is or becomes incapacitated or ill to the extent that he is unable to perform
the inherent duties and obligations of the Employment and the Employee has
exhausted all of his entitlement to paid sickness leave as setout herein;


Is declared bankrupt or makes any arrangement with or for the benefit of his
creditors;


Any delay or forbearance by the Company in exercising any right of termination
shall not constitute a waiver of it.


On termination of the Employment for whatever reason (and whether in breach of
contract or otherwise) the Employee will:


Immediately deliver to the Company all books, documents, papers, computer
records, computer data, credit cards and any other property relating to the
business of or belonging to the Company or Group Company which is in his
possession or under his control. The Employee is not entitled to retain copies
or reproductions of any documents, papers or computer records relating to the
business of or belonging to the Company or Group Company;


Immediately resign from any office he holds with the Company or Group Company
(and from related trusteeships) without any compensation for loss of office.
Should the Employee fail to do so he hereby irrevocably authorizes the Company
to appoint some person in his name and on his behalf to sign any documents and
do anything to give effect to his resignation from office; and

6

--------------------------------------------------------------------------------


 
Immediately pay to the Company or, as the case may be, Group Company all
outstanding amounts due or owed to the Company or Group Company. The Employee
confirms that, should he fail to do so, the Company is to be treated as
authorized to deduct from any amounts due or owed to the Employee by the Company
(or Group Company) a sum equal 
to such amounts.


The Employee will not at any time after termination of the Employment represent
himself as being in any way concerned with or interested in the business of, or
employed by, the Company or Group Company.


The Employee agrees that any payments pursuant to this termination clause will
be in full and final settlement of any and all claims the Employee may have
against the Company or Group Company arising out of or in connection with his
Employment or its termination, and Employee and the Company agree to execute a
general mutual release in favor of the other and their successors, affiliates
and estates to the fullest extent permitted by law, drafted by and in a form
reasonably satisfactory to the Company and Employee.


SUSPENSION


Where notice of termination has been served by either party whether in
accordance with the Termination clause herein or otherwise, the Company shall be
under no obligation to provide work for or assign any duties to the Employee for
the whole or part of the relevant notice period and may require him:


Not to attend any premises of the Company or Group Company; and / or


To resign with immediate effect from any offices he holds with the Company or
Group Company (and any trusteeships); and or


To take any vacation which has accrued in accordance with this Agreement during
any period of suspension as defined herein.


The Confidentiality provisions of this Agreement shall remain in full force and
effect during any period of suspension.


Any suspension under this agreement shall be on full salary and benefits during
any period of suspension.


CONFIDENTIAL INFORMATION 


The Employee acknowledges:


That Confidential Information is valuable to the Company and Group Companies;


That the Company will provide the Employee with access to Confidential
Information so that the Employee is properly able to carry out the duties
pursuant to this Agreement;

7

--------------------------------------------------------------------------------


 
That the Employee owes, without limitation, a duty of trust and confidence to
the Company and a duty to act at all times in the best interest of the Company;
and


That the disclosure of Confidential Information to any customer or actual or
potential competitor of the Company or Group Company would place the Company at
a serious competitive disadvantage and would cause immeasurable damage to the
Business and therefore the restrictions contained herein are reasonable to
protect the Company.


The Employee undertakes that he will not at any time (whether during the
Employment or for a period of twelve (12) months form Termination date) use for
his own or another's advantage, or reveal to any third-party person, firm,
company or organization and shall use his best efforts to prevent the
publication or disclosure of any Confidential Information to any third party.


The limitations imposed on the Employee pursuant to the Confidential Information
clause of this
agreement shall not apply to Employee's compliance with legal process or
subpoena, or statements in response to inquiry from a court or regulatory body,
provided that Employee gives the Company reasonable prior written notice of such
process, subpoena or request. In addition, the restrictions in this clause shall
not apply so as to prevent the Employee from ‘using his own personal skill in
business in which he may be lawfully engaged after the Employment is ended.


RESTRICTIVE COVENANTS


The Employee covenants with the Company (for itself and as trustee and agent for
other Group Company) that, for the period during the Employment and the twelve
(12) months following the Termination date, he shall not, whether directly or
indirectly, on his own behalf or on behalf of or in conjunction with any other
person, firm, company or other entity (except on behalf of the Company):


Solicit or entice away or attempt to solicit or entice away from the Company or
any Group Company any person, firm, company or other entity who is, or was, a
client of the Company or Group Company with whom the Employee had business
dealings during the course of his Employment or in the twelve (12) month period
prior to the Termination date;


Solicit or entice away or attempt to solicit or entice away any individual
person who is employed or engaged by the Company or Group Company either as a
director, or in a managerial or technical capacity; or who is in possession of
Confidential Information and with whom the Employee had business dealings during
the course of his Employment or the twelve (12) month period immediately prior
to the Termination date;


Carry on, set up, be employed engaged or interested in a business in Hong Kong,
the People's Republic of China, and any other geographic locations where the
Company's business is conducted, that is in competition with, whether directly
or indirectly, the Business as at the Termination date. It is agreed that if
such company ceases to be in competition with the Company and Group Companies
this clause shall, with effect from that date, cease to apply in respect of such
company. The provisions of the Restrictive Covenants clause shall not, at any
time following the Termination date, prevent the Employee from owning an
interest in the Company, and owning an interest in any company that competes
with the Company. Nothing in the Restrictive Covenants clause of this agreement
shall prohibit Employee from seeking or doing business not in direct or indirect
competition with the Business.

8

--------------------------------------------------------------------------------


 
While the parties agree that the restrictions contained in the Confidential
Information clause and the Restrictive Covenants clause are reasonable in all
circumstances, it is agreed that if any court of competent jurisdiction holds
that the length of post-termination covenants contained herein are not
reasonable, the parties agree that;


The covenants are to apply for a period of nine (9) months for the Termination
date; or, if this period is held to be unreasonable,


For a period of six (6) months from the Termination date; or if this period is
held to be unreasonable,


For such period as any court of competent jurisdiction decides is reasonable.


The period during which the restrictions referred to in the Restrictive
Covenants clause of this Agreement which apply following the Termination date
shall be reduced by the amount of time during which, if at all, the Company
suspends the Employee under the provisions of the Suspension clause of this
Agreement.
The Company acknowledges and accepts that the Employee has skill and expertise
gained through prior experience within the industry and that there shall be no
restriction placed upon the employee as a result of this Agreement, to be
gainfully employed by any company within the industry of the Employee's skill
and expertise. The Company agrees that the Employee shall be compensated in
accordance with the Compensation clause of this Agreement during and for the
full term of any restrictive period of employment placed upon the Employee as a
result of this Agreement.


MISCELLANEOUS


This Agreement, together with any other documents referred to in this Agreement,
supersedes all 
other employment agreements both oral and in writing between the Company and the
Employee. The Employee acknowledges that he has not entered into this Agreement
in reliance upon any representation, warranty or undertaking which is not set
out in this Agreement or expressly referred to in it as forming part of the
Employee's contract of employment.


The Employee represents and warrants to the Company that he will not by reason
of entering into the Employment, or by performing any duties under this
Agreement, be in breach of any terms of employment with a third party whether
express or implied or of any other obligation binding on him.


Any notice to be given under this Agreement to the Employee may be served by
being handed to him personally or by being sent by registered post to him at his
usual or last known address; and any notice to be given to the Company may be
served by being left at or by being sent by registered post to its registered
office for the time being. Any notice served by registered post shall be deemed
to have been served two days (excluding Sundays and statutory holidays) after
the date of the registered post receipt.


The provisions contained in the Confidential Information, Restrictive Covenants,
and the Miscellaneous clauses shall remain in full force and effect after the
Termination Date.

9

--------------------------------------------------------------------------------


 
This Agreement and the relationship between the parties shall be governed by,
and interpreted in accordance with, the laws of the State of Delaware, U.S.A.
Each of the parties agrees that the courts of the State of Delaware are to have
non-exclusive jurisdiction to settle any disputes (including claims for set-off
and counterclaims) which may arise in connection with the creation, validity,
effect, interpretation or performance of, or the legal relationships established
by, this Agreement or otherwise arising in connection with this -Agreement, and
for such purposes irrevocably submit to the non-exclusive jurisdiction of the
courts of the State of Delaware.


If any one or more of the provisions contained in this Agreement shall for any
reason be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein. In addition, if any
court of competent jurisdiction determines that any of the provisions set forth
herein are unenforceable because of the duration or geographic scope of such
provision, such court shall
have the power to reduce the duration or scope of such provision as the case may
be, to the extent necessary to render such provision enforceable.


The waiver by any party to a breach of any provision of this Agreement must be
in writing and signed by such party to be effective, and shall not operate or be
construed as a waiver of any subsequent breach of this Agreement.


This Agreement is personal in nature, and neither this Agreement nor any part of
any obligation herein shall be assignable by Employee. The Company shall be
entitled to assign this Agreement to any affiliate or successor of the Company
that assumes the ownership or control of the business of the Company, and the
Agreement shall inure to the benefit of any such successor or assign.


This Agreement may be executed in one or more facsimile counterparts, and by the
parties hereto in separate facsimile counterparts, each of which when executed
shall be deemed to be an original while all of which taken together shall
constitute one and the same instrument.


(SIGNATURE PAGE TO FOLLOW)







10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF this AGREEMENT has been signed on the date the day and year
first above written.

 

SIGNED by (the Employee) /s/ Charles John Anderson    

--------------------------------------------------------------------------------

Charles John Anderson         in the presence of: /s/ Aileen P. Galazin    

--------------------------------------------------------------------------------

Name: Aileen P. Galazin  

 
SIGNED for and on behalf of
CHINA ARCHITECTURAL ENGINEERING, INC.
 

  /s/ Luo Ken Yi    

--------------------------------------------------------------------------------

Name: Luo Ken Yi
Title: Chief Executive Officer
        in the presence of:  /s/ Tang Nian Zhong  

--------------------------------------------------------------------------------

Name: Tang Nian Zhong  

 
11

--------------------------------------------------------------------------------


 